NIX, Presiding Judge'.
Benjamin Little Raven was charged by Information with the crime of Operating A Motor Vehicle Upon A Public Highway While Under The Influence of Intoxicating Liquor, Second Offense. He was tried before a jury, found guilty, and punishment fixed at $100.00 fine and Imprisonment of One Year in Oklahoma State Penitentiary.
The appeal was lodged in this Court on August 7, 1962, within the time prescribed by law. No briefs were filed and the case was set for Oral Argument on October 17, 1962. Oral Argument was waived, and the case submitted on record.
This Court has held in cases too numerous to list, that where no briefs are filed and no argument made, the Court of Criminal Appeals will examine the record for fundamental error only and where none are found, the judgment and sentence will be affirmed.
The record in the case at bar has been carefully examined, and no fundamental error appears. Therefore, the judgment and sentence of the trial court is accordingly affirmed.
BRETT and BUSSEY, JJ., concur.